[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 20, 2006
                               No. 05-14977                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A96-278-542

CARLOS JUAN FIERRO,


                                                                Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (June 20, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Juan Carlos Fierro, through counsel, petitions for review of the decision by
the Board of Immigration Appeals (“BIA”) affirming, without opinion, the removal

order by the immigration judge (“IJ”). The BIA and IJ denied his claims for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”), 8 U.S.C. 1101 et seq., and for relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). On appeal, Fierro argues that he qualified for asylum and withholding of

removal because he was persecuted on account of his imputed political opinion.

Fierro contends that his refusal to respond to the extortion demands by the

Revolutionary Armed Forces of Colombia (“FARC”) caused the FARC to impute

to him an anti-FARC opinion, and to persecute him through telephone and in-

person threats. Fierro also argues that these threats by the FARC entitle him to

relief under the CAT because the Colombian government was unwilling or unable

to control the FARC.

      When a single member of the BIA summarily affirms the IJ’s decision

without an opinion, such as here, the IJ’s decision becomes the final removal order

subject to review. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir.

2003). To the extent that the IJ’s decision was based on a legal determination, we

review it de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir.

2004). The IJ’s factual determinations are reviewed under the substantial evidence



                                          2
test, and we must affirm the IJ’s decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotations omitted).

The substantial evidence test is “deferential” and does not allow “re-weigh[ing] the

evidence from scratch.” Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320,

1323 (11th Cir. 2001) (quotations omitted). “To reverse the IJ’s fact findings, we

must find that the record not only supports reversal, but compels it.” Mendoza,

327 F.3d at 1287.

      An alien who arrives in or is present in the United States may apply for

asylum. See 8 U.S.C. § 1158(a)(1). The Secretary of Homeland Security or the

Attorney General may grant asylum if the alien meets the INA’s definition of a

“refugee.” See id. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

Id. § 1101(a)(42)(A). The asylum applicant carries the burden of proving statutory

“refugee” status. See Al Najjar, 257 F.3d at 1284. To establish asylum eligibility,

the alien must, with specific and credible evidence, establish (1) past persecution

                                           3
on account of a statutorily listed factor, or (2) a “well-founded fear” that the

statutorily listed factor will cause such future persecution. 8 C.F.R. § 208.13(a),

(b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection requires the

alien to present specific, detailed facts showing a good reason to fear that he or he

will be singled out for persecution on account of” a statutorily listed factor. Al

Najjar, 257 F.3d at 1287 (quotations omitted).

      An asylum applicant must show more than merely having a political

opinion; the applicant must show that he was persecuted because of that opinion.

INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816, 117 L. Ed. 2d 38

(1992). Thus, a showing by a petitioner that he was persecuted or tortured because

he refused to cooperate with the FARC will not be enough to show political

persecution. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004)

(per curiam). “[P]ersecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation,” and “[m]ere harassment

does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (per curiam) (quotations omitted).

      “An imputed political opinion, whether correctly or incorrectly attributed,

may constitute a ground for a well-founded fear of political persecution within the

meaning of the INA.” Al Najjar, 257 F.3d at 1289 (alterations and quotations



                                           4
omitted). “An asylum applicant may prevail on a theory of imputed political

opinion if he shows that the persecutor falsely attributed an opinion to him, and

then persecuted him because of that mistaken belief about his views.” Id.

(quotations and alterations omitted).

      To qualify for withholding of removal under the INA, an alien must show

that if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3). “An alien bears the burden of

demonstrating that he more-likely-than-not would be persecuted or tortured upon

his return to the country in question.” Mendoza, 327 F.3d at 1287. Generally, if a

petitioner is unable to meet the standard of proof for asylum, he is precluded from

qualifying for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      An alien’s testimony, if credible, may be sufficient to sustain the burden of

proof for asylum or withholding of removal without corroboration. 8 C.F.R.

§§ 208.13(a), 208.16(b). If the alien establishes past persecution, it is presumed

that his life or freedom would be threatened upon a return to that country. Id.

§§ 208.13(b), 208.16(b). An alien who has not shown past persecution may still be

entitled to asylum or withholding of removal if he can demonstrate a future threat

to his life or freedom on a protected ground. Id. §§ 208.13(b)(2), 208.16(b)(2). To



                                          5
establish a “well-founded fear,” “an applicant must demonstrate that his or her fear

of persecution is subjectively genuine and objectively reasonable.” Al Najjar, 257

F.3d at 1289.

       Here, substantial evidence supports the IJ’s denial of asylum and

withholding of removal. Fierro described the persecution as a few threatening

telephone calls, one face-to-face encounter, and the presence of a car bomb that

was found in the area of two of his restaurants. Fierro failed to establish that the

car bomb was in fact directed at his restaurants, much less directed at them because

of his imputed political opinion. The threatening telephone calls and face-to-face

encounter do not compel a finding that these incidents were more than isolated

instances of harassment that rose to the level of persecution. See Sepulveda, 401

F.3d at 1231. Fierro also failed to establish that these threats were due to his

imputed political opinion, because substantial evidence supports the finding that

the FARC attempted only to extort money from him. See Sanchez, 392 F.3d at

438.

       Because Fierro failed on the lower burden of proof for asylum, he

necessarily fails on the higher burden of proof for withholding of removal. Al

Najjar, 257 F.3d at 1292-93. Likewise, Fierro cannot obtain relief under the CAT,

because when a petitioner “has failed to establish a claim of asylum on the merits,



                                           6
he necessarily fails to establish eligibility for . . . protection under CAT.” Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

       In sum, based on our careful consideration of the parties’ briefs and our

review of the record, substantial evidence supports the IJ’s finding that Fierro was

not entitled to asylum or withholding of removal under the INA, or relief under the

CAT.

       PETITION DENIED.




                                           7